Citation Nr: 0922977	
Decision Date: 06/18/09    Archive Date: 06/23/09	

DOCKET NO.  06-36 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include one manifested by 
depression, anxiety, and anger problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, his spouse, and his sister-in-law


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from November 1975 to November 
1976.  He was separated from service because of alcohol 
abuse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
VARO in Houston, Texas, that denied entitlement to the 
benefit sought.  

For reasons which will be set forth below, the claim is 
REMANDED to the RO by way of the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the Veteran should 
further action be required.  


REMAND

Further development with regard to the issue at hand is in 
order.  A review of the evidence of record reveals that the 
Veteran was accorded an examination by a VA psychologist in 
January 2007.  He was given Axis I diagnoses of:  Anxiety 
disorder, not otherwise specified (with mixed symptoms of 
anxiety, worry and depression); and alcohol dependence, 
reported in full and sustained remission.  He was given an 
Axis II diagnosis of a personality disorder, not otherwise 
specified (narcissistic and dependent trends primarily).  
Psychosocial stressors were listed as "chronic feelings of 
low self-esteem and deprivation, knee problems and other 
health issues."  The examiner stated that "it is less likely 
as not that the Veteran's mixed symptoms of anxiety, 
depression and anger result from the service or any injuries 
suffered in the service."  

The Board is required to include in its decision a written 
statement of the reasons and bases for its findings and 
conclusions on all material issues of fact and law presented 
on the record; that statement must be adequate to enable an 
appellant to understand the precise basis for the Board's 
decision, as well as to facilitate 

informed review by the Court.  See 38 U.S.C.A. § 7104(d)(1) 
(2008); Daye v. Nicholson, 20 Vet. App. 512, 515 (2006).  An 
inadequate examination frustrates judicial review.  Hicks v. 
Brown, 8 Vet. App. 417, 422 (1995).  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

Service connection is in effect for status post total right 
knee replacement with scarring.  Following the assignment of 
a temporary total rating based on hospitalization with 
convalescence from January 24, 2007, the disability rating 
was increased to 30 percent, effective March 1, 2008.  

One of the Veteran's principal contentions is that he has 
depression which is related to his having hurt his right knee 
while in service.  This has not been addressed by VA health 
care personnel.

In view of the foregoing, the case is REMANDED for the 
following:  

1.  VA should ensure complete compliance 
with the requirements of the Veterans 
Claims Assistance Act of 2000.  

2.  The Veteran should be afforded a 
psychiatric examination for the purpose 
of determining the current diagnosis and 
etiology of any psychiatric disorder that 
may be present.  The examiner should 
address the question as to whether any 
currently diagnosed psychiatric disorder, 
particularly depression, has been 
aggravated in any way by the service-
connected right knee disability.  If an 
opinion cannot be provided without result 
to speculation, the examiner should so 
state and explain why an opinion cannot 
be provided without result to 
speculation.  

3.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the benefit 
sought is not granted, the Veteran and 
his representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
unless otherwise notified by VA.  However, he is placed on 
notice that pursuant to the provisions of 38 C.F.R. § 3.655 
(2008), failure to cooperate by not attending a requested VA 
examination may result in an adverse determination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  

This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).



